Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-15-00745-CV

                                        IN RE Je’Niese LANDERS

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: December 9, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 24, 2015, relator Je’Niese Landers filed a petition for writ of mandamus

complaining of the trial court’s decision to decline jurisdiction in the underlying suit affecting the

parent-child relationship. The court has considered relator’s petition for writ of mandamus and is

of the opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                         PER CURIAM




1
 This proceeding arises out of Cause No. 2015-CI-16597, styled In the Interest of J.R.C.V., A Child, pending in the
288th Judicial District Court, Bexar County, Texas, the Honorable Gloria Saldaña presiding.